Name: 2008/184/EC: Council Decision of 29 February 2008 appointing a new member of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-03-04

 4.3.2008 EN Official Journal of the European Union L 59/18 COUNCIL DECISION of 29 February 2008 appointing a new member of the Commission of the European Communities (2008/184/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 215 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 128 thereof, Whereas: In a letter dated 28 February 2008, followed by a letter dated 29 February 2008, Mr Markos KYPRIANOU resigned from his post as a member of the Commission, with effect from midnight on 2 March 2008. He should be replaced for the remainder of his term of office, HAS DECIDED AS FOLLOWS: Article 1 Ms Androula VASSILIOU is hereby appointed a member of the Commission for the period from 3 March 2008 to 31 October 2009. Article 2 This Decision shall take effect on 3 March 2008. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 29 February 2008. For the Council The President M. COTMAN